Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 22, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160696 & (19)(20)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160696
                                                                     COA: 350504
                                                                     Wayne CC: 07-024748-FC
  GERALD ANTHONY-DECELL BYRD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to file supplemental application is GRANTED.
  The application for leave to appeal the October 31, 2019 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The motion to remand is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 22, 2020
         b1214
                                                                                Clerk